This petition for review challenges a decision of the Merit Systems Protection Board ("the Board”) upholding the removal of the petitioner as a supervisory safety engineer with the Air Force. We affirm the Board’s decision.
The petitioner was removed for a number of acts of misconduct. The principal offense was the dissemination to the petitioner’s subordinates of copies of a memorandum the petitioner sent to his superior summarizing the charges *930in an Equal Employment Opportunity complaint the petitioner had filed against the supervisor. That complaint had been "based on discrimination due to age,” but included also charges against the supervisor of "Petty theft of government property,” "Mis-use of a government vehicle,” and "Gross abuse of supervisory authority.” The petitioner’s other offenses were failing to follow directions, insolence to his superior, and unauthorized absence. In a lengthy opinion, a field office of the Board sustained the removal. In an opinion which discussed and rejected all of the major points the petitioner argues before us, the main office of the Board denied his petition for review.
Before this court the petitioner repeats the arguments he made before the two levels of the Board. He challenges the procedures the agency followed in removing him and contends that the decision to remove him is not supported by substantial evidence.
Under the Civil Service Reform Act, 5 U.S.C. §7703(c) (Supp. IV 1980), our review is limited to determining whether a Board decision is "(1) arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law; (2) obtained without procedures required by law, rule, or regulation having been followed; or (3) unsupported by substantial evidence.” We have reviewed the Board’s decision in the light of the administrative record. We hold that the Board decision sustaining the petitioner’s removal did not violate any of the foregoing standards. The decision of the Merit Systems Protection Board is affirmed.